DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  The examiner suggest amending the claim limitation “the interactive date” to recite “the interactive data” in line 10 to correspond with the other claim language.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “a generator, configured to generate”, “a starter, configured to start”, “the starter further configured to create”, “a searcher, configured to search”, “an adder, configured to create”, “an updater, configured to update”, “a notifier, configured to transmit”, “an encryptor, configured to encrypt”, and “a determiner, configured to determine”, “a sub-determiner, configured to determine” (claims 10-18) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant’s specification pages 14-17 and Figures 3-6 provides adequate structure to perform the claimed functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US Pub No. 2021/0021415) in view of Roskind (US Patent No. 10,445,136).
Regarding independent claim 1, Fung teaches a method for encrypting interactive data, applied to a gateway device, comprising: receiving a request (Fung, page 2, paragraphs 0020-0021; command requesting random code); generating a random encryption code corresponding to the terminal device (Fung, page 2, paragraphs 0021; generate random code); and feeding back the random encryption code to the terminal device, so that 10the terminal device encrypts interactive data with the random encryption code after accessing the network, wherein the interactive data is configured to be transmitted after being encrypted (Fung, page 2, paragraphs 0021-0023; random code transferred and used random code to encrypt the message before transferring).
Fung does not explicitly teach receiving a request for accessing a network from a terminal device, the 5request for accessing the network comprises a device identifier of the terminal device; generating a random encryption code corresponding to the terminal device  according to the device identifier. 
Roskind, column 7, line 65-column 8, line 4; column 3, lines 27-33, column 9, lines 50-64 and column 19, lines 44-57); generating a random encryption code corresponding to the terminal device  according to the device identifier (Roskind, column 3, lines 27-33, column 9, lines 50-64 and column 19, lines 44-57; generate nonce maybe a pseudorandom value and computed from request parameters such as client identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung with the teachings of Roskind to generate a random nonce based on request parameters to provide the advantage of the nonce being fixed and unique to a specific client (Roskind, column 9, lines 50-64, column 11, line 60-61 and column 19, lines 44-57).
Regarding independent claim 6, Fung teaches a method for encrypting interactive data, applied to a terminal device, comprising: transmitting a request (Fung, page 2, paragraphs 0020-0021; command requesting random code); receiving a random encryption code fed back by the gateway device, wherein the random encryption code is information to be used for encrypting interactive data by the terminal device after accessing the network (Fung, page 2, paragraphs 0021-0023; random code transferred and used random code to encrypt the message before transferring); and 5encrypting interactive data with the random encryption code, wherein the interactive date is configured to be transmitted to the gateway device after being encrypted (Fung, page 2, paragraphs 0021-0023; using random code to encrypt the message before transferring).

Roskind teaches the 30request for accessing the network comprises a device identifier of the terminal 25FI-200685-02US device (Roskind, column 7, line 65-column 8, line 4; column 3, lines 27-33, column 9, lines 50-64 and column 19, lines 44-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung with the teachings of Roskind to generate a random nonce based on request parameters to provide the advantage of the nonce being fixed and unique to a specific client (Roskind, column 9, lines 50-64, column 11, line 60-61 and column 19, lines 44-57).
Regarding independent claim 10, Fung teaches a device for encrypting interactive data, comprising: a receiver, configured to receive a request (Fung, page 2, paragraphs 0020-0021; command requesting random code); a generator, configured to generate a random encryption code corresponding to the terminal device (Fung, page 2, paragraphs 0021; generate random code); and a transmitter, configured to feed back the random encryption code to the terminal device, so that 10the terminal device encrypts interactive data with the random encryption code after accessing the network, wherein the interactive data is configured to be transmitted after being encrypted (Fung, page 2, paragraphs 0021-0023; random code transferred and used random code to encrypt the message before transferring).
Fung does not explicitly teach receive a request for accessing a network from a terminal device, the 5request for accessing the network comprises a device identifier of the terminal 
Roskind teaches receive a request for accessing a network from a terminal device, the 5request for accessing the network comprises a device identifier of the terminal device (Roskind, column 7, line 65-column 8, line 4; column 3, lines 27-33, column 9, lines 50-64 and column 19, lines 44-57); generate a random encryption code corresponding to the terminal device  according to the device identifier (Roskind, column 3, lines 27-33, column 9, lines 50-64 and column 19, lines 44-57; generate nonce maybe a pseudorandom value and computed from request parameters such as client identifier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung with the teachings of Roskind to generate a random nonce based on request parameters to provide the advantage of the nonce being fixed and unique to a specific client (Roskind, column 9, lines 50-64, column 11, line 60-61 and column 19, lines 44-57).
Regarding independent claim 15, Fung teaches a device for encrypting interactive data, comprising: a transmitter, configured to transmit a request (Fung, page 2, paragraphs 0020-0021; command requesting random code); a receiver, configured to receive a random encryption code fed back by the gateway device, wherein the random encryption code is information to be used for encrypting interactive data by the terminal device after accessing the network (Fung, page 2, paragraphs 0021-0023; random code transferred and used random code to encrypt the message before transferring); and  an encryptor, configured to 5encrypt interactive data with the random encryption code, wherein the interactive date is configured to Fung, page 2, paragraphs 0021-0023; using random code to encrypt the message before transferring).
Fung does not explicitly teach the 30request for accessing the network comprises a device identifier of the terminal 25FI-200685-02US device. 
Roskind teaches the 30request for accessing the network comprises a device identifier of the terminal 25FI-200685-02US device (Roskind, column 3, lines 27-33, column 7, line 65-column 8, line 4; column 9, lines 50-64 and column 19, lines 44-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung with the teachings of Roskind to generate a random nonce based on request parameters to provide the advantage of the nonce being fixed and unique to a specific client (Roskind, column 9, lines 50-64, column 11, line 60-61 and column 19, lines 44-57).
Regarding independent claim 19, a gateway device, comprising the device for encrypting interactive data according to claim 10 (see above claim 10).
Regarding independent claim 20, a terminal device, comprising the device for encrypting interactive data according to claim 15 (see above claim 15).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US Pub No. 2021/0021415) in view of Roskind (US Patent No. 10,445,136) as applied to claims 1, 6 10, 15 and 19-20 above, and further in view of McCullough et al. (US Pub No. 2010/0254533).
Regarding claim 4, Fung in view of Roskind teaches each and every claim limitation of claim 1. 

McCullough teaches after generating the random encryption code corresponding to the terminal 10device according to the device identifier, searching a terminal device list for the device identifier; in response to that the device identifier does not exist in the terminal device list, creating list information corresponding to the terminal device in the terminal device list (McCullough, pages 2-3, paragraphs 0020, 0029-0030; maintain table for storing seed values and LAN identifiers), and adding the random encryption code to the list 15information; and in response to that the device identifier exists in the terminal device list, updating the random encryption code in the list information of the terminal device. (McCullough, pages 2-3, paragraphs 0020, 0029-0030, page 4, paragraph 0038-0040 and claim 13, lines 46-18; maintain table for storing seed values and LAN identifiers and updated/replacing current seed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Roskind with the teachings of McCullough to maintain a list of seed values and corresponding LAN identifiers to provide the advantage of managing seed value information to prevent all keys used for encryption and McCullough, page 1, paragraph 0001). 
Regarding claim 13, Fung in view of Roskind teaches each and every claim limitation of claim 10. 
Fung in view of Roskind does not explicitly teach the device further comprising a searcher, configured to search a terminal device list for the device 15identifier after the generator generates the random encryption code corresponding to the terminal device according to the device identifier; an adder, configured to create list information corresponding to the terminal device in the terminal device list and add the random encryption code to the list information in response to that the searcher determines that the 20device identifier does not exist in the terminal device list; and an updater, configured to update the random encryption code in the list information of the terminal device in response to that the searcher determines that the device identifier exists in the terminal device list.
McCullough teaches a searcher, configured to search a terminal device list for the device 15identifier after the generator generates the random encryption code corresponding to the terminal device according to the device identifier; an adder, configured to create list information corresponding to the terminal device in the terminal device list and add the random encryption code to the list information in response to that the searcher determines that the 20device identifier does not exist in the terminal device list (McCullough, pages 2-3, paragraphs 0020, 0029-0030; maintain table for storing seed values and LAN identifiers), and an updater, configured to update the random encryption code in the list information of the terminal device in response to that the searcher determines that the device identifier exists in 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Roskind with the teachings of McCullough to maintain a list of seed values and corresponding LAN identifiers to provide the advantage of managing seed value information to prevent all keys used for encryption and decryption to be compromised when on is compromised (McCullough, page 1, paragraph 0001). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (US Pub No. 2021/0021415) in view of Roskind (US Patent No. 10,445,136)as applied to claims 1, 6 10, 15 and 19-20 above, and further in view of LIN (US Pub No. 2017/0055315).
Regarding claim 7, Fung in view of Roskind teaches each and every claim limitation of claim 6. 
Fung in view of Roskind does not explicitly teach the method further comprising:  10after the request for accessing the network is transmitted to the gateway device, determining whether a lock frame transmitted by the gateway device is received or not within a first time period, the lock frame indicates that the gateway device has accepted the request for accessing the network; and in response to that no lock frame transmitted by the gateway device is 15received within the first time period, transmitting the request for accessing the network again. 
LIN, page 5-6, paragraphs 0073 & 0075; if a response is missing (lock frame) the device resends the request).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Roskind with the teachings of LIN to resend request if a response had been received to provide the advantage of sending provisioning information to a network and a response being successfully received by a device (LIN, page 1, paragraph 0003 and page 6, paragraph 0075). 
Regarding claim 16, Fung in view of Roskind teaches each and every claim limitation of claim 15. 
Fung in view of Roskind does not explicitly teach the device further comprising:  10a determiner, configured to determine whether a lock frame transmitted by the gateway device is received within a first time period after the transmitter transmits the request for accessing the network to the gateway device, the lock frame indicates that the gateway device has accepted the request for accessing 20the network; the transmitter is further configured to retransmit the request for accessing the network in response to that the determiner determines that no lock frame is received within the first time period. 
LIN, page 5-6, paragraphs 0073 & 0075; if a response is missing (lock frame) the device resends the request).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fung in view of Roskind with the teachings of LIN to resend request if a response had been received to provide the advantage of sending provisioning information to a network and a response being successfully received by a device (LIN, page 1, paragraph 0003 and page 6, paragraph 0075). 

Allowable Subject Matter
Claims 2-3, 5, 8-9, 11-12, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Bo et al. (us Pub no. 2004/0098748) discloses  a first step S100 locks the data link buffer 28, and forbids simultaneous access thereto. A step S101 following the step S100 remembers the present inserting position and its index. A step S102 subsequent to the step Sarkar et al. (US Patent No. 8,249,611) discloses determine whether to accept access requests from access terminals (ATs). The base station operates to accept access requests from ATs when the ATs are within the distance defined by the value of the access search window  and in response to receiving an access request message from the access terminal, instruct the access terminal to stop sending access requests to the base station for a specified period of time when (i) the access terminal is within the distance defined by the value of second access search window size (Sarkar, Abstract and claim 11), however, the prior taken alone or in combination does not teach or suggest “after receiving the request for accessing the network from the terminal device, starting a network access processing task according to the request for accessing the network, generating a lock frame corresponding to the terminal device, and forbidding receiving any request for accessing the network from another terminal device during the network access processing task being 20executed; and transmitting the lock frame to the terminal device” (as recited in claims 2 and 11), “ in response to that the lock frame transmitted by the gateway device is 20received within the first time period, determining whether the random encryption code is received within a second time period; in response to that no random encryption code is received within the second time period, retransmitting the request for accessing the network; and in response to that the random encryption code is received within the 25second time period, storing the random encryption code and transmitting completion information to the gateway device” (as recited in claims 8 and 17) and “wherein encrypting interactive data with the random encryption code comprises:  30encrypting interactive data with the random encryption code according to 26FI-200685-02US a preset format, the preset format comprises a gateway identifier bit, a password bit, a terminal identifier bit and a data bit; and encrypting interactive data in the data bit with the random encryption code to obtain encrypted interactive data” (as recited in claims 9 and 18), in combination with the rest of the claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437